Title: To George Washington from Supreme Court Justices, 8 August 1793
From: Supreme Court Justices,Jay, John,Wilson, James,Blair, John,Iredell, James,Paterson, William
To: Washington, George



Sir
Philadelphia 8 Augt 1793

We have considered the previous Question stated in a Letter written to us by your Direction, by the Secretary of State, on the 18th of last month.
The Lines of Separation drawn by the Constitution between the three Departments of Government—their being in certain Respects checks on each other—and our being Judges of a court in the last Resort—are Considerations which afford strong arguments against the Propriety of our extrajudicially deciding the questions alluded to; especially as the Power given by the Constitution to the President of calling on the Heads of Departments for opinions, seems to have been purposely as well as expressly limited to executive Departments.
we exceedingly regret every Event that may cause Embarrassment to your administration; but we derive Consolation from the Reflection, that your Judgment will discern what is Right, and that your usual Prudence, Decision and Firmness will surmount every obstacle to the Preservation of the Rights, Peace, and Dignity of the united States. We have the Honor to be, with perfect Respect, Sir, your most obedient and most h’ble servants

John Jay
James Wilson John Blair Ja. Iredell
Wm Paterson

